Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Michael Wayne Moore appeals the district court’s judgment granting Defendants’ summary judgment motions on his 42 U.S.C. § 1983 (2006) claims against them and has moved for appointment of counsel. We have reviewed the record and find no reversible error. Accordingly, we deny Moore’s motion for appointment of counsel and affirm the district court’s judgment. See Moore v. Bennette, 777 F.Supp.2d 969 (E.D.N.C.2011). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.